EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 166 to Registration Statement No. 02-90946 on Form N-1A of our reports dated as indicated in the attached Schedule A, relating to the financial statements and financial highlights of the Funds listed on the attached Schedule A, certain of the Funds constituting Eaton Vance Mutual Funds Trust, appearing in the Annual Reports on Form N-CSR of Eaton Vance Mutual Funds Trust, for the year ended December 31, 2010, and to the references to us under the headings Financial Highlights in the Prospectuses and Independent Registered Public Accounting Firm,and Financial Statements in the Statements of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts April 28, 2011 SCHEDULE A Report Date Funds February 16, 2011 Eaton Vance AMT-Free Municipal Income Fund February 17, 2011 Eaton Vance Tax-Managed Growth Fund 1.1 February 17, 2011 Eaton Vance Tax-Managed Growth Fund 1.2 February 17, 2011 Eaton Vance Large-Cap Core Research Fund
